Title: Edward Coles to James Madison, 13 July 1828
From: Coles, Edward
To: Madison, James


                        
                            
                                Dr Sir:
                            
                            
                                
                                    Philadelphia
                                
                                July 13. 1828
                            
                        
                         
                        Agreeably to your request I have paid to the printer of the National Gazette the five dollars you sent him,
                            and enclosed I transmit you his receipt.
                        My sister Stevenson has borne her journey so far better than I expected. Her health has evidently improved
                            since her arrival here. Doctor Physick had left the City before our arrival. She has consulted Doctors Chapman &
                            Dewies, who seem confident of being able to restore her to health. My health has greatly improved since my arrival in this
                            City. We shall leave this tomorrow for New York, and from thence pass on in a few days to Albany & Saratoga
                            Springs. The weather since I left your house has been very cool, and we have enjoyed ourselves very much—though this city
                            is unusually dull in consequence of nearly all the gay & fashionable people having left it on summer excursions to
                            the springs—the sea shore—the neighbouring villages—and on distant tours.
                        I have delivered to Payne the clothes sent him by his Mother. He is in good health and has been several times
                            to see us.
                        We reached Washington before day & at 10 oclock setout for Baltimore. Short as our stay was I visited
                            Mr. & Mrs. Cutts who I found well, though the latter looked unusually thin. I had not an opportunity of seeing
                            Gen: Parker—I intend however to do so on my return. My anxiety to overtake Mr. & Mrs. Stevenson at Baltimore, and
                            to be there on the 4th, induced me to hurry on—When I return I shall have more leisure. A third edition of E. life of J. has lately been printed here in which the insinuation against you is repeated in the
                            same language. I offer to you & Mrs. M. my affectionate regards
                        
                        
                            
                                Edward Coles
                            
                        
                    